ORDER
PER CURIAM.
The defendant, Elizabeth Vandeveire, appeals the judgment entered by the Circuit Court of Clark County following a trial in which the court convicted her of third-degree assault of an incapacitated person, in violation of section 565.070.1(6) R.S.Mo. (2000). The trial court sentenced the defendant to one year of confinement and a fine of $1,000. The court suspended execution of the sentence and $750 of the fine, and placed the defendant on two years of probation. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information *400only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).